                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GLENN M BROWN,                                      CASE NO. 18-cv-03160-YGR
                                   7                   Plaintiff,                            ORDER GRANTING STIPULATION FOR
                                                                                             AWARD AND PAYMENT OF ATTORNEY
                                   8             vs.                                         FEES PURSUANT TO THE EQUAL ACCESS
                                                                                             TO JUSTICE ACT
                                   9     ANDREW M. SAUL,
                                         Commissioner of Social Security,                    Re: Dkt. No. 24
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              Pursuant to the stipulation of the parties (Dkt. No. 24), and good cause having been shown,
 United States District Court




                                  13
                                       the stipulation for award and payment of attorney fees pursuant to the Equal Access to Justice Act,
                                  14
                                       28 U.S.C. § 2412(d) is GRANTED.
                                  15
                                              The parties have stipulated that an award of $2,985.43 in attorney fees under the Equal
                                  16
                                       Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), is reasonable. The parties have further
                                  17
                                       stipulated that this award is without prejudice to plaintiff’s right to seek attorney’s fees under
                                  18
                                       section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of
                                  19
                                       the EAJA, and that this award shall constitute a complete release from and bar to any claims
                                  20
                                       plaintiff may have relating to EAJA fees and costs.
                                  21
                                              Pursuant to the terms of the stipulation, the Court therefore ORDERS that defendant
                                  22
                                       Commissioner shall to pay plaintiff Glenn M. Brown $2,985.43 in attorney’s fees.
                                  23
                                              This terminates Docket No. 24.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: August 29, 2019
                                  26                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
